Title: To Benjamin Franklin from Henry Laurens, 30 April 1782
From: Laurens, Henry
To: Franklin, Benjamin


Sir,
London 30th April 1782
I writ to you on the 7th. Inst: by Mr Oswald, since which, that is to say, on the 28th. I was honored by the receipt of your letter of the 12th. inclosing a copy of the Commission for treating for Peace, by the hands of Mr Young.
The Recognizance exacted from me by the late Ministry has been vacated & done away by the present, these have been pleased to enlarge me without formal conditions; but as I would not consent the United States of America should be outdone in Generosity, however late the Marks appeared on this side, I took upon me to assure Lord Shelburne in a letter of Acknowledgment for the part which his Lordship had taken in obtaining my release, that Congress would not fail to make a just and adequate return— the only return in my View is Lieutenant General Lord Cornwallis; Congress were pleased to offer some time ago a British Lieutenant General for my ransom, and as I am informed the special Exchange of Lord Cornwallis for the same Subject was lately in contemplation it would afford me very great satisfaction to know that you will join me in cancelling the debt of honor which we have impliedly incurred by discharging his Lordship from the Obligations of his Parole, for my own part, tho’ not a bold Adventurer, I think I shall not commit myself to the risque of censure by acting conjunctly with you in such a Bargain; I entreat you Sir, at least to reflect on this Matter, I shall take the liberty of requesting your determination when I reach the Continent, which will probably happen in a few Days.
Lord Cornwallis in a late conversation with me put the following case— Suppose, said his Lordship it shall have been agreed in America, that Lord Cornwallis should be offered in Exchange for Mr Laurens, don’t you think although you are now discharged, that I ought to reap the intended Benefit? A reply from the feelings of my heart, as I love fair play, was prompt; undoubtedly My Lord, you ought to be, & shall be in such case discharged, and I will venture to take the Burthen upon myself. Certain legal forms, I apprehend rendered the discharge of me without condition unavoidable; but I had previously refused to accept of myself for nothing, and what I now aim at was understood as an adequate return, it is not to be doubted his Lordship’s Question was built upon this Ground.
I had uniformly & explicitly declared to the people here, people in the first rank of Importance, that nothing short of Independence in terms of our Treaty of Alliance, could induce America to treat for truce or peace, and that no Treaty could be had without the consent of our Ally first obtained, in a Word, if you mean to have Peace, you must seek for a general Peace; The Doctrine was ill relished, especially by those whose Power only, could set the Machine in motion; but having, since my return from Harlaem, asserted in very positive terms that I was confirmed in my former opinions, the late obduracy has been more than a little softened, as you will soon learn from the worthy friend, by whom I address’d you on the 7th. who, two days ago set out on his return to Passy & Versailles, with, (as I believe) a more permanent Commission than the former.
Accept my thanks Sir, for the kind Offer of a supply of Money. I know too well how much you have been harrased for that Article, and too well how low our American Finances in Europe are, therefore, if I can possibly avoid it, I will not further trouble you nor impoverish them, or not ’till the last Extremity; hitherto I have supported myself without borrowing from any body, and I am determined to continue living upon my own stock while it lasts; the stock is indeed small, my Expences have been, & shall be in a suitably modest stile.
I pray God to bless you, & I have the honor to be Sir, Your most obedient humble Servant
(signed) Henry Laurens.
P.S. I judged it proper not only to shew the Peace Commission to Lord Shelburne, but to give his Lordship a copy of it, from an Opinion that it would work no Evil, being shewn elsewhere—(Copy)
 
Notation: H. Laurens, London 30. April 1782.
